PER CURIAM.
*913D.T., the father, challenges the final judgment of paternity. Although an Interim Order Pending Final Hearing dated July 19, 2016, included a child support guidelines worksheet as an attachment, no such worksheet was attached to the final judgment. And the child support calculations in the final judgment differ from those in the worksheet attached to the interim order without sufficient explanation in the record. See Dep't of Revenue ex rel. R.S.M. v. B.J.M., 127 So.3d 859, 861 (Fla. 2d DCA 2013). We therefore reverse and remand for recalculation of child support. The final judgment of paternity is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded.
KELLY, BLACK, and SALARIO, JJ., Concur.